Citation Nr: 0811076	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  04-00 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his family


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1963 to 
March 1966, including confirmed service in Korea from March 
1965 to May 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which found that no new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for PTSD.  

In June 2004 the veteran appeared and testified at an RO 
hearing in Nashville, Tennessee.  The transcript of that 
hearing is included in the record.

In a decision issued in November 2006 the Board reopened the 
veteran's claim for service connection for an acquired 
psychiatric disorder, including PTSD, and then remanded the 
matter for further development.


FINDINGS OF FACT

1.  The veteran reports a period of obsessive compulsive 
behavior during his pre- pubescence, but the record contains 
no mention of any psychiatric disorder during the veteran's 
enlistment examination, and service medical records (SMRs) 
contain no evidence of any complaints, diagnosis, or 
treatment for a psychiatric disorder during active military 
service.  

2.  The presumption of soundness is not rebutted by clear and 
unmistakable evidence.

3.  The record contains competent lay evidence of anxiety 
symptomatology immediately upon the veteran's separation from 
service, and competent medical evidence from VA and private 
physicians that unanimously links the veteran's generalized 
anxiety disorder to service.


CONCLUSION OF LAW

Generalized anxiety disorder, including agoraphobia, panic 
disorder, and obsessive compulsive neurosis was incurred 
during active military service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
generalized anxiety disorder, including agoraphobia, panic 
disorder, and obsessive compulsive neurosis, which represents 
a complete grant of the benefit sought on appeal.  Thus, no 
discussion of VA's duties to notify and assist is required.

The veteran seeks service connection for a psychiatric 
disorder.  According to the veteran, he is unable to go 
anywhere by himself unless his wife and children are with 
him.  He says that he cannot walk around a block by himself 
because he is afraid that he "won't make it back," and adds 
that he will not go very far even accompanied.  He also 
reports that he has a very hard time touching things; that he 
is unable to "leave them alone."  He explains that he has 
to touch things four times, and elaborates that this 
compulsion extends to his interpersonal relationships, such 
as an inability to kiss his daughter without having to do so 
four times on each cheek.  He maintains that his psychiatric 
disorder not only restricts him to his home but hampers his 
ability to care for himself. 

In determining whether the veteran has an acquired 
psychiatric disorder that is related to service, the Board 
will first address whether the presumption of soundness 
attaches in this instance and, if so, whether it has been 
rebutted by clear and unmistakable evidence.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 
3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability that the veteran later complains about.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b).  A "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id., at (b)(1).

When no pre-existing condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both pre-existing and not 
aggravated by service.  See VAOPGCPREC 3-03.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any 
"increase in disability [was] due to the natural progress of 
the" pre-existing condition.  38 U.S.C. § 1153.  If this 
burden is met, then the veteran is not entitled to service-
connected benefits.  However, if the government fails to 
rebut the presumption of soundness under 38 U.S.C.A. § 1111, 
the veteran's claim is one for service connection.  

Enlistment examination done in May 1963 noted no neurologic 
or psychiatric abnormality.  Since no psychiatric problem was 
"noted" during the veteran's entry examination, the 
presumption of soundness attaches and VA bears the burden of 
meeting the two prong test.  38 C.F.R. § 3.304(b); see Bagby, 
1 Vet. App. 227. 

During his May 2007 C&P examination the veteran recalled 
having had some ritualistic behavior involving his toileting 
during his 4th through 5th school year; however, there is no 
evidence of any obsessive compulsive symptomatology 
thereafter.  In fact, according to the May 2007 examiner, the 
veteran's symptoms "went into remission and reoccurred in 
young adulthood (when vet was in [country]) which more than 
likely were exacerbated by the stress and anxiety he 
experienced in Korea."  The record contains no evidence to 
the contrary.  Based on the evidence of record the Board is 
unable to find by clear and unmistakable evidence that the 
veteran had a pre-existing psychiatric disorder that was not 
aggravated by service.  The presumption of soundness thus 
applies.  38 C.F.R. § 3.304(b).  The Board will therefore 
consider whether service connection for an acquired 
psychiatric disorder is warranted.

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The veteran reports that he began having panic attacks about 
four weeks prior to the end of his tour in Korea/separation 
from service but said that he did not seek treatment because 
he did not know what was wrong with him; he thought it was 
"just stress related to his tour."  He reports that he 
served on the demilitarized zone during his tour of duty in 
Korea.  He reports that he was subjected to "the constant 
voice of a [ethnicity] woman blaring [e]very night over the 
loudspeaker telling the American soldiers to come over to 
their side as their country [did] not love them."  He 
reports that shots were fired once a week and, and says that 
he had to guard the prisoners that were captured.  He also 
reports that he was sexually assaulted by his sergeant in 
1964 at the veteran's age of 17, and says that he never told 
anyone about the incident because he was too ashamed.  He 
reports that his sergeant threatened him to keep quiet.

Letters from the veteran's mother and sister dated in 1976 
inform of symptoms since the veteran's first day post-
service.  According to the veteran's sister,

The very morning [the veteran] got home 
from service he called me from our 
grandmothers home, he called me and said 
"Im home["] and then he started crying 
and he cried for a very long time and I 
will never forget how he cried.  He told 
me later than when he put on civilian 
clothes and went down town that day he 
was so afraid and [lonely]. . . .

She added that the veteran was afraid to go anywhere, "even 
to the store" by himself, and said that he told her that 
"if he could get some release from his fears and insecurity 
it would be like being released from prison."  

The veteran's DD Form 214 confirms a military occupational 
specialty of Infantry Indirect Fire Crewman.  As stated 
before, May 1963 enlistment examination noted no neurologic 
or psychiatric abnormality.  SMRs also show no record of any 
diagnosis of or treatment for psychiatric complaints during 
service, but partial service department records reveal that 
the veteran was disciplined for going awol (absent without 
leave) in 1964. 

Private medical records dating from 1976 to 1997 describe the 
veteran's inability to "leave his home without his wife and 
children or a companion to go anywhere in the community."  
An October 1976 private medical report reflects that the 
veteran began receiving care from that provider in August 
1976; the psychologist indicated that the veteran began 
developing a number of compulsions and fear since his 
discharge from service.  Medical record dated in June 1979 
advises of treatment since September 1971.  Diagnoses 
included phobic neurosis, severe, and obsessive compulsive 
neurosis.  VA compensation and pension (C&P) examinations 
done in January 1977 and January 1979 also returned a 
diagnosis of obsessive compulsive neurosis.  Evaluations done 
by Social Security in 1983 yielded diagnoses of "severe 
agoraphobia and compulsions to perform behavior rituals."  
VA medical records dating from October 1997 to November 2006 
show treatment, including medication, for obsessive 
compulsive disorder & generalized anxiety disorder.  

Although the record lacks medical evidence of a psychiatric 
disorder during service and for ten years thereafter, the 
Board finds the lay evidence from the veteran and his 
witnesses, along with the veteran's claim of a sexual assault 
and his absence without leave in 1964, to be highly probative 
evidence in support of the veteran's claim.  See 38 C.F.R. § 
3.303(a); see also Jandreau v. Nicholson, 492 F. 3d 1372 
(2007) (Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when . . . lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional).  

C&P examinations done in July and August 1998 each yielded an 
axis I diagnosis of "anxiety disorder, not otherwise 
specified, with features of obsessive compulsive disorder and 
panic disorder with agoraphobia, partially treated."  
According to the examiner, "it does appear that symptoms had 
started at least within the year after [the veteran's] 
discharge and certainly may have been occurring during his 
military service."  

In May 2007 the veteran was accorded another C&P examination.  
During the examination he reported that he was afraid to 
leave his home by himself, and was afraid "to stay alone 
even in his house."  Axis I diagnosis was "panic disorder 
with agoraphobia, severe - with phobic symptoms - service 
related."  C&P examination done in September 2007 yielded 
axis diagnoses of "panic disorder, with agoraphobia - combat 
related," and "obsessive compulsive disorder - combat 
related."  The examiner commented that the veteran's 
diagnoses since the 1970's have to do with anxiety, and 
explained that "both panic disorder and OCD [obsessive 
compulsive disorder] come under the umbrella of anxiety 
disorders."  The Board finds this evidence, which is based 
on a complete review of all of the evidence of record, and 
which is consistent with earlier opinions that the veteran 
has an anxiety disorder that is related to service, to be 
persuasive.  

Accordingly, in light of competent lay evidence of an anxiety 
disorder since service, and competent medical evidence from 
both VA and private treating physicians that attribute this 
disorder to service, the Board finds that service connection 
for generalized anxiety disorder, including agoraphobia, 
panic disorder, and obsessive compulsive neurosis is 
warranted.  38 C.F.R. § 3.303; Jandreau, 492 F. 3d 1372.


ORDER

Service connection for a generalized anxiety disorder, 
including agoraphobia, panic disorder, and obsessive 
compulsive neurosis, is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


